DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on August 11, 2021 has been entered. Claims 1, 7, 10, 15 and 19 have been amended, and claims 21-34 have been added. Claims 1, 7, 10, 15, 19 and 21-34 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
	Regarding independent claims 1, 10, and 15, Applicant argues that the Office fails to disclose with Lee in view of Lymberopoulos and Fu on "inputting the current state feature information into a plurality of decision tree prediction models each corresponding to an application in a preset application set, to cause each of the decision tree prediction models to output a probability value… wherein the probability value indicates that the associated application becomes a next application used by a user" recited in claim 1 of the present application. That although Fu discloses a set of decision trees, each of the set of decision trees is used to evaluate the member’s online activity preference, not a specific preference. Where nothing in Fu suggests that each of the set of decision trees corresponds to a specific application or a specific preference of the member.
        Examiner has carefully considered Applicant’s argument and respectfully disagrees. In response to the preceding argument examiner respectfully submits that for the indicated preference. For example, the member may have averaged over 2.1 views of job postings, averaged more than 0.12 job applications, and averaged over 0.25 job searches over a two week period which may indicate that there is a 93% probability that the member in seeking a new job). In the examples given in paragraph 15-16, it is clear that a plurality of decision trees are used to derive a probability for a specific preference which in this case is job searching. In paragraph 16, ([0016] each of the probabilities derived from each of the decision may be aggregated to determine the member’s preference for job seeking activity) further illustrates predicting a specific preference based on the probability values outputted by the plurality of decision tree prediction models for job seeking. 
As Fu indeed discloses using stored user activity and not necessarily the “current state feature information”, Examiner would refer again to the primary reference Lee ([0112] select the preloading target application by using the S.sub.APP and the page attribute of the electronic device 400. In this case, since this is a state where an application corresponding to icons included in the page being displayed can be selected by a user, the application is more likely to be executed). In Lee, a prediction model based on usage patterns and current state feature information is used to predict an application to preload as applications corresponding to a currently displayed page has a higher probability of being selected. It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the plurality of decision tree prediction models. One of ordinary skill in the art would have been motivated to make this modification in order to input relevant information into decision trees to indicate user intent (Fu [0015]). Additionally while the purpose of Fu implementing several decision trees is to increase precision on predictions and not to increase prediction speed, nothing in claim 1 suggests the purpose of a plurality of decision trees was to improve prediction speed. In Applicant’s specification para. 122, decision tree prediction models are used “in order to improve the accuracy of predicting the application to be initiated and to increase the initiation speed”.
	Regarding independent claims 1, 10, and 15, Applicant also argues that because Fu discloses generating a set of decision trees based on the same information, it would be impossible for Fu to generate a set of decision trees based on different information as claim 1 indicates “each of the decision tree prediction models is generated based on a usage regularity of its associated application”.
Examiner has carefully considered Applicant’s argument and respectfully disagrees. In response to the preceding argument examiner interprets from Fu ([0047] decision trees may be generated by evaluating a set of data obtained from a set of members of the social network service using one or more machine learning techniques to output a decision tree that corresponds to a shared attribute of the set of member). While the decision trees in Fu are generated based on a same set of information, it does not preclude that each decision tree may be associated with a different application. Similar to claim 1, Fu teaches how decision trees are generated based on a shared attribute learned of the set. This same set of historical information that encompasses all of a user’s history may be drawn upon to generate individual decision tree prediction models that are distinguishable over one another.
Applicant further states that as the number of applications installed are countable, it is possible to train a corresponding prediction model for each application. It would be impossible for Fu to disclose a corresponding a prediction that will be trained for each preference of the member. Regarding this argument, examiner would like to refer again to Fu ([0047] the set of data may be labeled using a variety of supervised, unsupervised, and/or semi-supervised machine learning techniques). By using supervised learning techniques, decision trees may be generated based on a labeled training data set. The number of outputs is thus defined and countable as each input is mapped to a predefined output. Taking a look at Fig. 4 and ([0047] a plurality of decision nodes against which the inputs are evaluated), a matching input is evaluated against the corresponding matching node to determine the probability of a defined output of a single decision tree. Based on the foregoing, examiner maintains the rejections of the claims in view of Lee, Lymberopoulos and Fu.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 10, 15, 21, 24-27, 29-31, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S Pub # 20180293087) in view of Lymberopoulos (U.S Pub # 20130226837) and in further view of Fu (U.S Pub # 20170124199).
With regards to claim 1, Lee discloses a method for preloading an application, being applied to a terminal device, the method comprising: 
acquiring current state feature information of the terminal device, when an application preloading prediction event is detected to be triggered ([0113] preloading level determination unit may determine a preloading level with respect to an application selected by the preloading APP selection unit 430. May determine the current state of the electronic device); 
inputting the current state feature information into a prediction model corresponding to an application in a preset application set ([0114] The present disclosure relates to preloading of an application by predicting a usage of a user's application. In this case, the preloading application may be selected using the prediction according to the following three patterns. FIGS. 6 to 11, 12A, and 12B illustrate an apparatus and method for selecting a preloading application by considering the three patterns [0118] may select the preloading application based on an APP list page. [0119] additional input features like cursor input), wherein the prediction model is generated based on a usage regularity of an associated application corresponding to historical state feature information of the terminal device ([0118] selection of the preloading 
predicting a target application to be initiated according to output results of the ([0187] a plurality of factors are used in prediction to select a preloading target, it is possible to select a preloading application widely based on the application execution pattern of the user); and
acquiring storage space information of the terminal device, and determining a value of N according to the storage space information, wherein N is a positive integer greater than or equal to one ([0124] In addition, the number of applications to be preloaded according to the state of the electronic device 400, that is, a load of a CPU and the second memory 490, may be limited to a specific number or less. [0140] number of preloading applications for each page attribute);
selecting N values having the greatest values from the plurality of values ([0131] select the top M applications having the highest S.sub.device value); and
determining applications corresponding to the selected N values as the target applications to be initiated ([0131] select the top M applications having the highest S.sub.device value); and

Lee does not explicitly disclose however Lymberopoulos discloses:
wherein the probability value indicates a probability that the associated application becomes a next application used by a user ([0041] an access probability that a user will access a targeted URL);
predicting a target to be initiated according to the probability values output by the decision tree prediction model ([0042] prediction model based on access probability of a user to request access).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the application system of Lee by the prediction model system of Lymberopoulos to predict what content a user will access.
	One of ordinary skill in the art would have been motivated to make this modification in order to utilize a model that is trained based upon historical access data to predict whether to pre-fetch content is configured to receive as input a feature vector that represents a piece of content (Lymberopoulos [0006]).
	Fu discloses:
inputting the current state feature information into a plurality of prediction models each corresponding to an application in a preset application set, wherein each of the decision prediction models is generated ([0015] inputting stored user activity into a plurality of decision trees that may be generated);

acquiring the probability values output by the plurality of decision tree prediction models, comprising ([0015, 0033] determine probability values from a set of decision trees):
	acquiring a probability value output from a leaf node that matches the current state feature information in each decision tree prediction model ([0015] several decision trees may be generated and each of the decision trees may be traversed to derive a probability for the indicated preferences).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the application system of Lee and Lymberpoulos by the modeling system of Fu to collect user activities to predict activities determined by a plurality of prediction models.
	One of ordinary skill in the art would have been motivated to make this modification in order to input member’s activities into decision trees to indicate user intent (Fu [0015]).
	Claims 10 and 15 correspond to claim 1 and are rejected accordingly.
	With regards to claim 21, Lee further discloses:
collecting samples for each application in the preset application set in a preset sampling period, and respectively building a prediction model corresponding to an application in the preset application set ([0117] Alternatively, the S.sub.device may be determined based on the accumulated launching count and launching time of the 
Lee does not disclose however Fu discloses:
building the plurality of decision tree prediction models ([0015] set of decision trees).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the application system of Lee and Lymberpoulos by the modeling system of Fu to collect user activities to predict activities determined by a plurality of prediction models.
	One of ordinary skill in the art would have been motivated to make this modification in order to input member’s activities into decision trees to indicate user intent (Fu [0015]).
	Claims 27 and 31 correspond to claim 21 and are rejected accordingly.
With regards to claim 24, Lee further discloses:
selecting N probability values having the greatest values from the plurality of probability values ([0131] select the top M applications having the highest S.sub.device value); and
determining applications corresponding to the selected N probability values as the target applications to be initiated ([0131] select the top M applications having the highest S.sub.device value).
Lee does not disclose however Fu discloses:
probability values ([0016] derived probability value).

	One of ordinary skill in the art would have been motivated to make this modification in order to input member’s activities into decision trees to indicate user intent (Fu [0015]).
	Claims 29 and 33 correspond to claim 24 and are rejected accordingly.
	With regards to claim 25, Lee further discloses:
acquiring storage space information of the terminal device, and determining a value of N according to the storage space information, wherein N is a positive integer greater than or equal to one ([0124] In addition, the number of applications to be preloaded according to the state of the electronic device 400, that is, a load of a CPU and the second memory 490, may be limited to a specific number or less. [0140] number of preloading applications for each page attribute).
With regards to claim 26, Lee further discloses:
wherein predicting the target application to be initiated comprises:
determining an application corresponding to the prediction model outputting a greatest value as a target application ([0131] select the top M applications having the highest S.sub.device value).
Lee does not disclose however Fu discloses:
acquiring a probability value output from a leaf node that matches the current state feature information in each decision tree prediction model ([0015] several decision 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the application system of Lee and Lymberpoulos by the modeling system of Fu to collect user activities to predict activities determined by a plurality of prediction models.
	One of ordinary skill in the art would have been motivated to make this modification in order to input member’s activities into decision trees to indicate user intent (Fu [0015]).
	Claims 30 and 34 correspond to claim 26 and are rejected accordingly.
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S Pub # 20180293087) in view of Lymberopoulos (U.S Pub # 20130226837) and in further view of Fu (U.S Pub # 20170124199) and Fredrich (U.S Pub # 20180144389).
With regards to claim 7, Lee further discloses:
acquiring storage space information of the terminal device ([0113] a weight W of the electronic device 400 by considering a free memory ratio and a CPU load of the second memory); 
determining, according to the acquired storage space information, a total amount of remaining storage space that can be provided for resources to be preloaded of the applications in the preset application set ([0113] a weight W of the electronic device 400 by considering a free memory ratio and a CPU load of the second memory);

determining a total number of the applications that can be preloaded according to amounts of the storage space occupied by the resources to be preloaded of top-ranked applications and the total amount of remaining storage space, wherein the total number is determined as the value of N ([0112] top N or M applications based on S.sub.app scores that includes memory usage to be preloaded).
Lee does not disclose however Fredrich discloses:
sorting the applications in the preset application set according to probability values output from corresponding decision tree prediction models in a descending order ([0063] certain amount of delay may be presented in descending order from highest probability to a lowest probability).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the application system of Lee, Lymberpoulos and Fu by the predictive model of Fredrich to sort based on what is most likely to occur.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate predictive consumption of a sample of an item in accordance with an automatically adaptive schedule (Fredrich [0002]).
Claim 19 corresponds to claim 7 and is rejected accordingly.
Claims 22-23, 28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S Pub # 20180293087) in view of Lymberopoulos (U.S Pub # .
With regards to claim 22, Lee further discloses:
acquiring, for each application in the preset application set, real-time state feature information of the terminal device at a sampling time point in the preset sampling period, and taking the real-time state feature information as a sample of a current application ([0117] Alternatively, the S.sub.device may be determined based on the accumulated launching count and launching time of the application during a specific period of time in order to consider the application usage pattern of a recent user).
Lee does not disclose however Tzvieli discloses:
monitoring whether the current application is used within a predetermined time period after the sampling time point, and recording a monitoring result as a sample label of the current sample ([0271] Herein, samples may be considered to be generated based on measurements taken over more than a certain period (e.g., a week) if the samples include at least first and second samples, generated based on measurements taken during first and second periods of time, respectively, such that the difference between when the first period and the second period start is at least as long as the certain period. That is, the starting times first and second periods are at least the certain period apart); and 
building a decision tree prediction model corresponding to the current application according to the samples collected in the preset sampling period and corresponding sample labels ([0271-0272] samples utilized to generate the model that comprises of decision trees).

	One of ordinary skill in the art would have been motivated to make this modification in order to utilize a machine learning-based model to calculate, based on the feature values, a value indicative of whether the physiological response occurred (Tzvieli [0100]).
	Claims 28 and 32 correspond to claim 22 and are rejected accordingly.
	With regards to claim 23, Lee does not disclose however Fu discloses:
wherein the decision tree prediction model is built based on one of: an ID3 algorithm, a CART algorithm, a C4.5 algorithm, and a Random Forest ([0047] random forest).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the application system of Lee and Lymberpoulos by the modeling system of Fu to collect user activities to predict activities determined by a plurality of prediction models.
	One of ordinary skill in the art would have been motivated to make this modification in order to input member’s activities into decision trees to indicate user intent (Fu [0015]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 7032703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166